Order denying appellant’s motion for leave to serve a proposed amended answer reversed on the law and the facts, without costs, and the motion granted, without costs, the proposed amended answer to be served within ten days from the entry of the order hereon. Appellant seeks permission to serve an amended answer denying operation, management and control of a ear alleged to have been owned by defendant Strauss and operated by defendant Drattell. We are of opinion that the motion should have been granted in the absence of any showing that the plaintiff would be prejudiced by such amendment. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.